NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BILLY TAYLOR,                                   No.    17-15469

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00463-DKD

 v.
                                                MEMORANDUM*
CENTER FOR EXCELLENCE HIGHER
EDUCATION, AKA CEHE; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                  David K. Duncan, Magistrate Judge, Presiding**

                             Submitted July 10, 2018***

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Billy Taylor appeals pro se from the district court’s orders granting

defendants’ motion to compel arbitration and confirming the arbitration award in


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Taylor’s request for oral
argument, set forth in the opening brief, is denied.
his employment action. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Biller v. Toyota Motor Corp., 668 F.3d 655, 661 (9th Cir. 2012) (order

confirming arbitration award); Harden v. Roadway Package Sys., Inc., 249 F.3d
1137, 1140 (9th Cir. 2001) (order compelling arbitration). We affirm.

      The district court properly granted defendants’ motion to compel arbitration

because the parties entered into a valid arbitration agreement encompassing the

dispute at issue. See Kilgore v. KeyBank, Nat’l Ass’n, 718 F.3d 1052, 1058 (9th

Cir. 2013) (Federal Arbitration Act requires that district courts refer cases to

arbitration where a valid arbitration agreement covers the dispute at issue); see also

K–Line Builders, Inc. v. First Fed. Sav. & Loan Ass’n, 677 P.2d 1317, 1320 (Az.

Ct. App. 1983) (mutuality not needed in the presence of consideration).

      Taylor waived any challenge to the district court’s order confirming the

arbitration award by failing to raise his arguments to the district court. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“As a general rule, we will not

consider arguments that are raised for the first time on appeal.”).

      Center for Excellence in Higher Education’s motion to strike (Docket Entry

No. 28) is granted. Center for Excellence in Higher Education’s request for

sanctions, attorney’s fees, and costs, set forth in the motion to strike, is denied.

      AFFIRMED.




                                           2                                       17-15469